Citation Nr: 0834899	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-40 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for cataract of the left 
eye.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from June 1975 to June 
1999.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

In December 2005, the appellant testified at a hearing before 
a Decision Review Officer of the RO.


FINDINGS OF FACT

1. A left eye cataract was not manifest during service and is 
not related to the appellant's active service.

2.  A left eye cataract is not shown to have been caused or 
aggravated by a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Cataract of the left eye was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Cataract of the left eye is not proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio, 
supra. at 187; 38 C.F.R. § 3.159(b).  Notice must be provided 
"at the time" that VA receives a completed or substantially 
complete application for VA-administered benefits.  Pelegrini 
at 119 (2004).  This timing requirement applies equally to 
the initial-disability-rating and effective-date elements of 
a service connection claim.  Dingess/Hartman, supra.

The Board finds that the VCAA letter sent to the appellant in 
March 2005 essentially complies with statutory notice 
requirements as outlined above.  VA notified the appellant of 
the evidence obtained, the evidence VA was responsible for 
obtaining, and the evidence necessary to establish 
entitlement to the benefits sought including the types of 
evidence that would assist in this matter.

However, notice of the disability rating and effective date 
elements was not provided until March 2006, after the initial 
rating decision.  This is error and presumed prejudicial to 
the appellant unless VA can demonstrate otherwise.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  In this case, 
the Board finds that there is no prejudice to the appellant 
in this timing error because the claims were subsequently 
readjudicated in March 2006 and VA sent the appellant a 
Supplemental Statement of the Case dated the same notifying 
him of the actions taken and evidence obtained or received.  
The appellant has been afforded due process of law.

Essentially, the appellant has not been deprived of 
information needed to substantiate his claims and the very 
purpose of the VCAA notice has not been frustrated by the 
timing error here.  The Board notes that the appellant has 
been represented throughout this appeal by an accredited 
veterans service organization.  The appellant is not 
prejudiced by a decision in this case.  Moreover, in the 
circumstances of this case, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

VA has also satisfied its duty to assist the appellant under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  Service medical 
records and VA treatment records have been associated with 
the claims folder.  Additionally, the appellant was afforded 
VA examinations and VA obtained a medical opinion on his 
behalf.  VA further provided the appellant a hearing before a 
Decision Review Officer at the RO.  The Board finds that 
there is no indication that there is any additional relevant 
evidence to be obtained either by the VA or by the appellant, 
and there is no other specific evidence to advise him to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary). 

Accordingly, the Board concludes it should proceed.  The duty 
to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  VA has done 
everything reasonably possible to assist the claimant.

Service Connection

Initially, the Board notes the appellant does not assert that 
his claimed left eye problem is a result of combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not 
for application in this matter.

Compensation may be awarded for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002). Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein. 38 
C.F.R. § 3.303.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Generally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  This includes any 
increase in disability (aggravation).  38 C.F.R. § 3.310(b).  
The Court has also held that service connection can be 
granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for 
any additional impairment resulting from the service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995).  When aggravation of a veteran's non- service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen, supra.

The Board notes that 38 C.F.R. § 3.310 was amended on 
September 7, 2006.  As the amendment is restrictive, it is to 
be applied prospectively.  As this claim predates the 
amendment, it is not for application in the present claim.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In this case, the appellant argues in statements and sworn 
testimony that he believes cataract of the left eye is 
attributable to his service-connected right eye condition.  
Specifically, he contends that he was treated with prednisone 
for sarcoidosis and this caused left eye cataract.  He 
further contends that right eye cataract caused his left eye 
cataract.  At his December 2005 hearing, the appellant 
submitted internet articles to establish that people who have 
had a cataract in one eye are more likely to develop one 
later in the other eye, and that prednisone side effects can 
include cataracts.  This evidence further reflects that 
cataracts usually develop without any apparent cause, but can 
result from injury to the eye, prolonged exposure to certain 
drugs or x-ray, inflammatory and infectious eye diseases, and 
as a complication of diseases such as diabetes.  This 
evidence also reflects that cataracts seem to be more common 
in people with dark eyes, those who have had prolonged 
exposure to direct sunlight, those with poor nutrition, and 
smokers.

The appellant served on active duty from June 1975 to June 
1999.  Service medical records, including report of 
retirement examination dated March 1999, are silent for 
complaints or findings of left eye cataract.

VA treatment records dated July 2004 to March 2005 reflect 
that the appellant underwent an annual eye examination in 
July 2004.  Past history included right eye pseudophakia and 
old uveitis, and left eye cataract.  The impression was 
refractory error (no change), pseudophakia on the right, and 
inactive sarcoid.  In February 2005, the appellant was seen 
for a 6-month follow-up ophthalmology appointment.  The 
impression was cataract.  A March 2005 treatment note 
reflects that the appellant underwent laser eye surgery on 
the right eye for posterior capsular haze with decreased 
vision.

In March 2005, a VA eye examination was conducted.  By 
history, the appellant had uveitis in service and used 
steroids (prednisone) over a period of time, which he claimed 
resulted in cataract development in the right eye.  Also, by 
history, cataract of the right eye was removed and the 
appellant used steroid drops post operatively.  Examination 
revealed corrected vision of 20/25 (right) and 20/20 (left), 
intraocular pressures of 17 (right) and 16 (left).  External 
examination was negative; motility negative.  Slit lamp exam 
showed a pseudophakia of the right eye.  Opthalmoscopic was 
negative.  The impression was uveitis in remission and 
pseudophakia, right eye.

In January 2006, a VA eye examination and opinion were 
obtained.  By history, the appellant had uveitis of the right 
eye.  Clinical findings were significant for pseudophakia on 
the right and trace cataract on the left.  The diagnosis was 
minimal cataract of the left eye.  The examination report 
reflects that the physician reviewed the pertinent medical 
records.  The physician opined that left eye cataract was 
unrelated to service connected right eye sarcoid uveitis with 
history of cataract.  He explained that, while the right eye 
had well documented uveitis and treatment, the left eye has 
not had any abnormality or treatment until recent 
examinations.  The physician described the left eye disorder 
as age related cataract that was not visually significant.  
He further opined that "There is no evidence of causation 
from treatment given to right eye to effect in left eye."  
After the examiner noted that he had 20 years of experience 
in the field and that he considered his colleagues' 
experience, he stated "I have never encountered a case where 
uveitis in one eye has caused a problem in the other."

Analysis

In weighing the appellant's statements, treatment records, 
and VA examinations of record, the Board concludes that the 
preponderance of the evidence is against service connection 
for cataract of the left eye.  The evidence of record shows 
that left eye cataract was not manifest during service and is 
not related to the appellant's active service.  Also, the 
evidence of record shows that left eye cataract is not shown 
to have been caused or aggravated by a service-connected 
disease or injury.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The examiner reviewed the record, ruled out a 
relationship between the left eye cataract and the service 
connected disease (and treatment for same) and provided an 
opinion regarding the etiology in this veteran.  In this 
case, the Board assigns greater probative value to the 
January 2006 VA medical opinion, which found essentially that 
the appellant's current left eye cataract was age related and 
not attributable to right eye disease or treatment thereof.  

The Board has considered the medical evidence from the 
internet provided by the appellant at his hearing.  Medical 
treatise evidence can, in some circumstances, constitute 
competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence may include statements contained 
in authoritative writings such as medical and scientific 
articles and research reports and analyses).  However, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).  Here, crucially, the internet medical evidence, like 
treatise evidence, is general in nature and does not 
specifically relate to the facts and circumstances 
surrounding the appellant's case.  While the appellant seeks 
to have the evidence accepted to establish that he was 
predisposed to left eye cataract because of his right eye 
cataract, and that prednisone treatment caused his left eye 
cataract, the evidence shows more generally that cataracts 
usually develop without any apparent cause, but can result 
from certain drugs.  This evidence further reflects that 
cataracts seem to be more common in people with dark eyes, 
those who have had prolonged exposure to direct sunlight, 
those with poor nutrition, and smokers.  In the end, there 
are many reasons that may account for the onset of cataracts, 
but none of the reasons have been specifically linked as the 
cause of the appellant's left eye cataract.  As such, the 
internet medical evidence has limited probative value.

Also, the Board has considered the appellant's sworn 
testimony and assertions regarding the etiology of left eye 
cataract.  While lay testimony is competent to establish the 
presence of observable symptomatology and may provide 
sufficient support for a claim of service connection, lay 
persons are not competent to opine as to medical etiology or 
render medical opinions that are complex.  See Grover v. 
West, 12 Vet.App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet.App. 492, 494 (1992);  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed.Cir. 2007)  Therefore, the Board finds that 
the appellant's sworn testimony and assertions regarding the 
etiology of left eye cataract have no probative value.

Accordingly, the claim is denied.  Absent a relative balance 
of the evidence, the evidence is not in equipoise and the 
benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107(b); Gilbert supra.



ORDER

Service connection for cataract of the left eye is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


